Case 16-73175-pmb      Doc 34   Filed 01/13/21 Entered 01/13/21 10:39:59          Desc Main
                                Document     Page 1 of 6



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 IN RE:                                         }    CHAPTER 13
                                                }
 VALERIE N. TUCKER-VEAZEY,                      }    CASE NO. 16-73175-PMB
                                                }
       DEBTOR.                                  }

                                  NOTICE OF HEARING

        PLEASE TAKE NOTICE that Melissa J. Davey, Chapter 13 Trustee has filed
 an Amended Motion to Motion to Modify Plan, or in the Alternative, Motion to Dismiss
 Case and Notice of Hearing and related papers with the Court seeking an order
 modifying the Plan or dismissing the case.

        PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the
 Motion to Modify Plan, or in the Alternative, to Dismiss in at the U.S Courthouse,
 Richard B. Russell Building, 75 Ted Turner Drive S.W., Courtroom 1202, Atlanta,
 Georgia 30303-3367 at 9:25 AM on February 18, 2021. Given the current public
 health crisis, hearings may be telephonic only. Please check the “Important
 Information Regarding Court Operations During COVID-19 Outbreak” tab at the
 top of the GANB Website prior to the hearing for instructions on whether to appear
 in person or by phone.

          Your rights may be affected by the court’s ruling on these pleadings. You should
  read these pleadings carefully and discuss them with your attorney, if you have one in
  this bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If
  you do not want the court to grant the relief sought in these pleadings or if you want the
  court to consider your views, then you and/or your attorney must attend the hearing.
  You may also file a written response to the pleading with the Clerk at the address stated
  below, but you are not required to do so. If you file a written response, you must attach
  a certificate stating when, how and on whom (including addresses) you served the
  response. Mail or deliver your response so that it is received by the Clerk at least two
  business days before the hearing. The address of the Clerk's Office is Clerk, U. S.
  Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, Atlanta Georgia 30303. You must
  also mail a copy of your response to the undersigned at the address stated below.
Case 16-73175-pmb    Doc 34   Filed 01/13/21 Entered 01/13/21 10:39:59   Desc Main
                              Document     Page 2 of 6




 DATED: This the 13th day of January, 2021.

                                                     /s/
                                       Taylor S. Mansell, GA Bar No.: 940461
                                       Attorney for the Chapter 13 Trustee
                                       260 Peachtree Street, NW, Suite 200
                                       Atlanta, GA 30303
                                       TEL: (678) 510-1444
                                       FAX: (678) 510-1450
                                       mail@13trusteeatlanta.com
Case 16-73175-pmb      Doc 34   Filed 01/13/21 Entered 01/13/21 10:39:59         Desc Main
                                Document     Page 3 of 6



                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

 IN RE:                                            }   CHAPTER 13
                                                   }
 VALERIE N. TUCKER-VEAZEY,                         }   CASE NO. 16-73175-PMB
                                                   }
        DEBTOR                                     }


   CHAPTER 13 TRUSTEE’S AMENDED MOTION TO MODIFY PLAN, OR IN
            THE ALTERNATIVE, MOTION TO DISMISS CASE

        COMES NOW MELISSA J. DAVEY, Standing Chapter 13 Trustee in the above
 styled case, and files this, her Amended Motion to Modify Plan, or in the Alternative,
 Motion to Dismiss Case, and respectfully shows the court the following:


                                              1.
        On October 30, 2020 (Doc. No. 33), the Trustee filed her initial Motion Modify
 Plan, or in the Alternative, Motion to Dismiss Case, as the Debtor had failed to provide
 the Trustee his federal tax refunds for the year 2017 and 2018.


                                              2.
        In response to the Trustee’s Motion, on or about January 4, 2021, the Debtor
 provided the Trustee with a copy of her 2017, 2018 and 2019 federal tax returns.


                                              3.
        The last Schedule I (filed June 14, 2017), reflected annualized household income for
 Debtor in the amount of $600.00 family support income and $267.00 pension income for a total
 annualized household income of $867.00.
Case 16-73175-pmb        Doc 34    Filed 01/13/21 Entered 01/13/21 10:39:59             Desc Main
                                   Document     Page 4 of 6




                                                 4.
        The 2017 federal income tax return provided by the Debtor reflects Debtor’s gross
 household wages totaling $36,411.00. The 2018 federal income tax return provided by the
 Debtor reflects Debtor’s gross household wages totaling $45,806.00. The 2019 federal income
 tax return provided by the Debtor reflects Debtor’s gross household wages now total $29,476.00.


                                                 5.
        Debtor earns about $19,072.00 more gross household wage income, but has not disclosed
 this aside from providing the tax return. Specifically, Debtor has not provided updated pay
 advices and have not amended their budget since June 14, 2017.


                                                 6.
                The Debtor has an affirmative duty to disclose any changes in income or
 expenses that occur during the pendency of the case. In re Waldron, 536 F.3d 1239, 1244
 (11th. Cir. 2008); Robinson v. Tyson Foods (In re Robinson), 595 F.3d 1269 (11th Cir.
 2010). To date, the Debtor has not filed an Amended Schedule I to disclose the
 additional income reported on their 2016, 2017, and 2018 tax returns, nor has the Debtor
 provided any explanation as to the manner in which he disposed of the additional income.
 As a result, the Debtor’s plan payment should be increased, to account for the Debtor’s
 undisclosed disposable income. 11 U.S.C. §§ 1329, 1325(a)(3). It appears that Debtor’s
 plan may be modified to pay all general unsecured creditors in full based on the
 additional disposable income.


                                                 7.
        Because ongoing tax liability is uncertain given only the figures from the federal tax
 return, Trustee requests updated pay advices from the Debtor in order to calculate the additional
 net disposable income that is coming into their household that could be used to pay unsecured
 creditors. If Debtor fails to provide these documents, Trustee requests dismissal of the case.
Case 16-73175-pmb        Doc 34    Filed 01/13/21 Entered 01/13/21 10:39:59           Desc Main
                                   Document     Page 5 of 6




        WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court grant the
 Trustee’s Motion and Modify the Chapter 13 Plan to require the Debtor to amend his plan and to
 provide updated payment advices and proof of all income, or, alternatively, to dismiss and for
 such other relief as this Court deems just and proper.


 This the 13th day of January, 2021.


                                      /s/
                               Taylor S. Mansell, GA Bar No.: 940461
                               Attorney for the Chapter 13 Trustee
                               260 Peachtree Street, NW, Suite 200
                               Atlanta, GA 30303
                               TEL: (678) 510-1444
                               FAX: (678) 510-1450
                               mail@13trusteeatlanta.com
Case 16-73175-pmb      Doc 34   Filed 01/13/21 Entered 01/13/21 10:39:59         Desc Main
                                Document     Page 6 of 6



 16-73175-PMB
                         CERTIFICATE OF SERVICE

 This is to certify that I have on this day electronically filed the foregoing Amended
 Motion to Modify Plan, or in the Alternative, Motion to Dismiss Case using the
 Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this
 document and an accompanying link to this document to the following parties who have
 appeared in this case under the Bankruptcy Court’s Electronic Case Filing program:

 ATTORNEY:

 Howard P. Slomka
 Slipakoff & Slomka, PC
 HS@ATL.law

 I further certify on this day I caused a copy of this document to be served via United
 States First Class Mail on the following parties at the address shown for each:

 DEBTOR(S):

 Valerie Nanette Tucker-Veazey
 2825 Katherine Circle
 Atlanta, GA 30331

 This the 13th day of January, 2021.



                                    /s/
                             Taylor S. Mansell, GA Bar No.: 940461
                             Attorney for the Chapter 13 Trustee
                             260 Peachtree Street, NW, Suite 200
                             Atlanta, GA 30303
                             TEL: (678) 510-1444
                             FAX: (678) 510-1450
                             mail@13trusteeatlanta.com
